UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-4088


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTOIN GARRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:11-cr-00688-CCB-1)


Submitted:   April 30, 2015                   Decided:   May 13, 2015


Before WILKINSON, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, LAW OFFICE OF MARC G. HALL, P.C., Rockville,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Matthew K. Hoff, Special Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antoin Garrison was found guilty on all five counts of a

superseding indictment: possession of ammunition by a convicted

person, in violation of 18 U.S.C. § 922(g)(1) (2012) (Count 1);

possession of a firearm by a convicted person, in violation of

18 U.S.C. § 922(g)(1) (Counts 2 & 4); possession with intent to

distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) (2012)

(Count 3); and possession of a firearm in furtherance of drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2012)

(Count 5).       The district court sentenced Garrison to concurrent

terms of 180 months of imprisonment on Counts 1-4, and to a

consecutive sentence of 60 months of imprisonment on Count 5,

for a total sentence of 240 months.

       Garrison appeals raising four issues, asking whether: (1)

the district court properly denied his motion for judgment of

acquittal     as    to   Count    5;      (2)   the   district      court    properly

exercised its discretion in denying his request to continue the

trial; (3) the district court properly denied the defendant’s

request for an entrapment jury instruction; and (4) the district

court correctly counted his prior 1984 conviction for robbery

with   a   deadly    weapon      as   a   qualifying    predicate      offense    for

purposes    of     enhancing     his      sentence    under   the    Armed    Career

Criminal Act (“ACCA”).         For the reasons that follow, we affirm.



                                            2
       Garrison argues that the Government failed to show the guns

he possessed were in furtherance of his drug trafficking crimes

as required in Count 5.              We review the denial of a motion for

acquittal de novo, United States v. Alerre, 430 F.3d 681, 693

(4th Cir. 2005), and where, as here, the motion was based on a

claim of insufficient evidence, the verdict of a jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.                      Glasser v. United

States,     315    U.S.   60,   80   (1942).       Reviewing      the   evidence    as

required, we find that the jury was entitled to find that the

firearms     Garrison     possessed     were      in   furtherance      of   his   drug

trafficking crimes.

       The determination of whether a continuance is justified is

left   to    the    sound   discretion       of    the   trial    court      and   that

discretion only exceeds its constitutional bounds when it is

exercised to deny a continuance on the basis of an “unreasoning

and arbitrary insistence upon expeditiousness in the face of a

justifiable request for delay.”                Morris v. Slappy, 461 U.S. 1,

11-12 (1983) (internal quotation omitted).                   The district court

adequately explored Garrison’s grounds for seeking a continuance

and determined that defense counsel was ready to proceed.                           We

also note that Garrison sought the continuance on the day of

trial.      See United States v. Larouche, 896 F.2d 815, 824 (4th

Cir. 1990) (noting that the later a motion for a continuance is

                                         3
made, the more likely it is made for dilatory tactics and thus

the less likely that the district court arbitrarily denied the

continuance).

       Next, Garrison alleges that the district court erred by

failing to give the jury his requested entrapment instruction.

Entrapment occurs when (1) the government induces a person to

commit a crime, and (2) the person induced had no predisposition

to engage in the criminal act.                 United States v. Sarihifard, 155

F.3d 301, 308 (4th Cir. 1998); see Mathews v. United States, 485

U.S.     58,     62-63      (1988)).           We     have       repeatedly        held        that

“solicitation of the crime alone is not sufficient to grant the

instruction, as that ‘is not the kind of conduct that would

persuade       an   otherwise      innocent         person       to    commit      a    crime.’”

United       States    v.   Ramos,      462    F.3d       329,    334    (4th      Cir.       2006)

(quoting       United    States    v.    Hsu,       364    F.3d       192,   200       (4th    Cir.

2004)).        We find no reversible error in the district court’s

refusal to give an entrapment instruction.                            See United States v.

Phan,    121    F.3d     149,   154     (4th       Cir.    1997)      (providing         de    novo

review standard).

       In his final argument, Garrison contends that his juvenile

conviction for robbery with a dangerous weapon was not a proper

predicate offense for his ACCA enhancement because the documents

used    to     establish     the   conviction         are    insufficient              under   the

Supreme Court’s decision in Shepard v. United States, 544 U.S.

                                               4
13, 26 (1995).        We find that the documents relied upon by the

district   court      were     sufficient.      Applying     a   “categorical”

approach, id. at 20-21; Taylor v. United States, 495 U.S. 575,

600 (1990), the district court correctly looked to the fact of

Garrison’s prior conviction (and the statutory definition of the

prior offense), which was supported by record documents.                   United

States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).

      Accordingly, we affirm Garrison’s convictions and sentence.

We   dispense   with    oral    argument     because   the   facts   and   legal

contentions     are   adequately    presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       5